1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                  Sep 30, 2019
3                       UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     TRAVIS HOSTETLER,                         No. 2:19-cv-00099-SMJ
5
                              Plaintiff,       ORDER DISMISSING CASE
6
                 v.
7
     IQ DATA INTERNATIONAL INC.,
8
                              Defendant.
9

10         On July 2, 2019, Plaintiff Travis Hostetler filed a notice of voluntary

11   dismissal, ECF No. 4. Defendant IQ Data International Inc. has served neither an

12   answer nor a summary judgment motion. Consistent with Plaintiff’s notice and

13   Federal Rule of Civil Procedure 41(a)(1)(A)(i), IT IS HEREBY ORDERED:

14         1.    Plaintiff’s Notice of Voluntary Dismissal, ECF No. 4, is

15               ACKNOWLEDGED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 30th day of September 2019.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
